12/21/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0520



                               No. DA 20-0520

IN THE MATTER OF

G.H.,

        A Youth in Need of Care.


                    GRANT OF EXTENSION OF TIME


        Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until February 8, 2021, to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December
                                                                            PAGE 1 21 2020